Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank Reports Fourth Quarter and Full Year Results << Fiscal 2008 highlights (year over year) - Earnings per share (diluted) of $3.05 versus $4.01, includes $0.82 from writedowns - Net income of $3.14 billion, down from $4.05 billion, includes $822 million from writedowns - ROE of 17%, versus 22% - Annual dividends per share increased 10% to $1.92 - Tier 1 capital ratio of 9.3%, the same as last year Fourth Quarter Highlights (versus Q4, 2007) - Earnings per share (diluted) of $0.28, down from $0.95, includes $0.65 from writedowns - Net income of $315 million, compared to $954 million, includes $642 million from writedowns - ROE of 6%, versus 21% - Quarterly dividend of $0.49, a 9% increase from last year and the same level as last quarter >> TORONTO, Dec. 2 /CNW/ - Scotiabank today reported full-year earnings of $3.14 billion compared to $4.05 billion last year. The 2008 results were marked by solid core earnings in Canadian Banking, International Banking and Scotia Capital, partially offset by writedowns related to volatile global financial markets. Earnings per share (EPS) (diluted) were $3.05 compared to $4.01 in 2007. Return on Equity (ROE) was 17%. Net income for the quarter ended October 31, 2008, was $315 million versus $954 million for the same period last year due to charges of $642 million after tax relating to the Lehman Brothers bankruptcy and valuation adjustments, a result of unprecedented volatility in global financial markets.
